                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

JULIA P. SIMMONS, executrix of
the estate of Orita Wells Coney,   )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )          CV418-055
                                   )
HARLEYSVILLE INSURANCE             )
COMPANY, a/k/a Harleysville        )
Mutual Insurance Company, et al.   )
                                   )
      Defendant.                   )

                                   ORDER

      Before the Court is the parties’ Joint Motion to Compel Discovery,

doc. 56, and Supplemental Joint Motion to Compel Discovery, doc. 61.

For the following reasons, the motion is DENIED IN PART AND

GRANTED IN PART.

      The parties request that the Court compel a non-party—Mr. Robert

Moore—to appear for a deposition. Doc. 56 at 2. The parties indicate

that they have served Mr. Moore with a subpoena at least once, and he

has still failed to appear. Id. at 4. They believe that Mr. Moore will only

appear for a deposition upon order of the Court. Id. The motion has
been served upon Mr. Moore, and he has not provided any information to

the Court to address his failure to comply with the subpoenas.

     The Court lacks the authority to order a non-party like Mr. Moore

to appear for a deposition pursuant to Fed. R. Civ. P. 37(a)(3)(B). As an

initial matter, Fed. R. Civ. P. 37(a)(3)(B) gives the Court authority to

compel a discovery response if:

     (i)      a deponent fails to answer a question asked under Rule 30
              or 31;
     (ii)     a corporation or other entity fails to make a designation
              under Rule 30(b)(6) or 31(a)(4);
     (iii)    a party fails to answer an interrogatory submitted under
              Rule 33; or
     (iv)     a party fails to produce documents or fails to respond that
              inspection will be permitted - - or fails to permit inspection
              - - as requested under Rule 34.

None of these situations applies to Mr. Moore as he is neither a party, a

corporation or other entity, nor has he been asked any questions under

Rule 30 or Rule 31. Fed. R. Civ. P. 45 does provide for some sanctions for

a party who “fails without adequate excuse to obey the subpoena or an

order related to it.”    Namely, the Court may hold that person in

contempt. Id. See Patel v. Bhakta, 2015 WL 12159208, *4 (N.D. Ga. Apr.

29, 2015) (recognizing that Rule 45(g) provides that the Court “may hold

in contempt a person who, having been served, fails without adequate

                                     2
excuse to obey the subpoena or an order related to it.”);        see also

Advisory Committee Notes to the 2013 Amendment (“[I]t would be rare

for a court to use contempt sanctions without first ordering compliance

with a subpoena . . . Often contempt proceedings will be initiated by an

order to show cause, and an order to comply or be held in contempt may

modify the subpoena’s command. Disobedience of such an order may be

treated as contempt.”).    Accordingly, the Court issues the following

order.

  x Mr. Moore is DIRECTED to appear at a subpoenaed deposition to

     be held no later than thirty days from the date of this order or else

     face the risk of being held in civil contempt.

  x The parties shall serve with the subpoena a copy of this Order

     explaining that a failure to appear at the subpoenaed deposition

     may result his being held in civil contempt of court.

  x If Mr. Moore refuses to attend this final deposition, the parties may

     file a motion for contempt within five days of the noticed

     deposition.




                                     3
x Mr. Moore shall have five days from the date that motion is served

  upon him to respond and SHOW CAUSE why he should not be

  held in contempt at that time.

  SO ORDERED, this 9th day of October, 2019.



                              _______________________________
                                ____________________________
                              CHR    PHER L. RAY
                               HRISTOPHER
                                RISTOPH
                              UNITED STATESS MAGISTRATE JUDGE
                              SOUTHERN DISTRICT OF GEORGIA




                                   4
